Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/871,376 received August 12, 2022. Claims 2 and 11 are canceled, claims 1, 3-4, 6, 10 and 12-16 are amended, and claims 5, 7-9 and 17-20 are left as original.
Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 7,737,665.  The applicant’s arguments are persuasive and overcome the cited prior art of record. However, during an updated prior art search Grewe U.S. PGPub 2008/0212249 was found to read on the amended claims more closely than the previously cited prior art of Meng U.S. PGPub 2017/0366035 or Namiki U.S. PGPub 2018/0191183, but Grewe does not reduce the current as claimed in that the current reduction rate is decreased per unit time as opposed to the prior art’s stepping of reduction of charging current and/or specific reductions in the charging current as taught in Grewe.
Regarding Claim 1: Though the prior art discloses a charging control method monitoring in real-time the temperature of a battery during charging of the battery and reducing the charging current based on the measured temperature exceeding certain temperature thresholds, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
… reducing the first real-time charging current to a second real-time charging current at a specified current reduction rate, when the real-time temperature of the battery is greater than a first temperature threshold, by reducing the first real-time charging current to the second real-time charging current through at least one cycle, when it is determined that the real-time temperature of the battery is greater than the first temperature threshold, wherein each cycle is matched with a corresponding current reduction rate, the second real-time charging current being a corresponding real-time charging current when the real-time temperature of the battery is less than the first temperature threshold; and charging the battery according to the second real-time charging current.
Regarding Claim 10: Though the prior art discloses a charging control device with processor and memory for storing executable instructions where the processor is configured to monitor in real-time the temperature of a battery during charging of the battery and reducing the charging current based on the measured temperature exceeding certain temperature thresholds, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of:
… reduce the first real-time charging current to a second real-time charging current at a specified current reduction rate, when the temperature monitoring component monitors that the real-time temperature of the battery is greater than a first temperature threshold by reducing the first real-time charging current to a second real-time charging current through at least one cycle, when the temperature monitoring component determines that the real-time temperature of the battery is greater than the first temperature threshold, wherein each cycle is matched with a corresponding current reduction rate, and charge the battery according to the second real-time charging current, wherein the second real-time charging current is a corresponding real-time charging current when the real-time temperature of the battery is less than the first temperature threshold.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859